Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 1 of 16 Page ID #4




                                                                       EXHIBIT
                                                                         A
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 2 of 16 Page ID #5
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 3 of 16 Page ID #6
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 4 of 16 Page ID #7
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 5 of 16 Page ID #8
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 6 of 16 Page ID #9
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 7 of 16 Page ID #10
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 8 of 16 Page ID #11
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 9 of 16 Page ID #12
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 10 of 16 Page ID #13
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 11 of 16 Page ID #14
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 12 of 16 Page ID #15
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 13 of 16 Page ID #16
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 14 of 16 Page ID #17
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 15 of 16 Page ID #18
Case 3:19-cv-00225-SMY-MAB Document 1-1 Filed 02/20/19 Page 16 of 16 Page ID #19
